TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00193-CV


Appellant, LSI Logic Corporation//Cross-Appellant, Silicon Space Technology
Corporation

v.

Appellee, Silicon Space Technology Corporation//Cross-Appellee, LSI Logic Corporation




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-001204, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 Appellant and cross-appellee LSI Logic Corporation and appellee and cross-appellant
Silicon Space Technology Corporation have informed this Court that the parties have reached a
settlement and filed a joint motion to remand the cause to the trial court and discharge the
supersedeas bond.  We grant the motion, set aside the trial court's judgment without regard to the
merits, and remand the cause to the trial court with instructions to discharge the supersedeas bond
and render judgment in accordance with the parties' settlement agreement.  See Tex. R. App. P.
42.1(a)(2)(B).


  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson

Vacated and Remanded on Joint Motion

Filed:   May 13, 2009